Citation Nr: 0418128	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  99-06 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
evaluation for non-Hodgkin's lymphoma.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a splenectomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1965 to September 1967.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from October 
1998 and February 2000 decisions by the Los Angeles 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the October 1998 decision, the RO granted service connection 
for non-Hodgkin's lymphoma, rated 100 percent, and granted 
service connection for residuals of a splenectomy, rated 20 
percent.  In the same decision, the RO denied entitlement to 
special monthly compensation, and denied eligibility to 
dependent's educational assistance benefits under 38 U.S.C.A. 
Chapter 35.  In his notice of disagreement with the October 
1998 decision, the veteran expressly limited his appeal to 
the issue of entitlement to an increased rating for residuals 
of a splenectomy.  Accordingly, that is the only issue before 
the Board from the October 1998 decision.  

It is pertinent to note that in a claim disagreeing with the 
initial rating assigned following a grant of service 
connection, as is the situation here, separate ratings may be 
assigned for separate periods of time, based on facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
because the issue of entitlement to an increased rating for 
residuals of a splenectomy stems from an original claim, the 
consideration of "staged" ratings highlighted by Fenderson 
are applicable.  Consequently, the issue pertaining to 
residuals of a splenectomy has been recharacterized to 
reflect that the veteran is appealing the initial rating 
assigned for said disability.

The veteran also initiated a timely appeal of the February 
2000 decision by which the RO decreased the rating for non-
Hodgkin's lymphoma to zero percent.  In May 1999 and April 
2000, the veteran appeared for a personal hearing before a 
hearing officer at the RO.  In February 2001, he again 
requested a personal hearing at the RO, but he canceled that 
request by correspondence in April 2004.  This case was 
previously before the Board in November 2000, when it was 
remanded for additional development.  The case is now before 
the Board for further appellate review.  


FINDINGS OF FACT

1.  A 100 percent rating for non-Hodgkin's lymphoma was in 
effect from November 1997 to March 2000.

2.  In November 1999, the veteran was notified that the RO 
proposed to reduce the evaluation for the non-Hodgkin's 
lymphoma to zero percent, based on a determination that VA 
examination in July 1999 showed the absence of active non-
Hodgkin's lymphoma or significantly disabling residuals; the 
veteran was properly notified of the proposal.

3.  By a February 2000 decision, the RO reduced the rating 
assigned to the non-Hodgkin's lymphoma to zero percent.

4.  The competent (medical) evidence shows that there has 
been no recurrence of active non-Hodgkin's lymphoma after the 
completion of chemotherapy in June 1998.

5.  There is no evidence of any complication or systemic 
infection resulting from the February 1998 removal of the 
veteran's spleen.  


CONCLUSIONS OF LAW

1.  Restoration of the 100 percent rating for non-Hodgkin's 
lymphoma is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7715 
(2003).  

2.  A rating in excess of 20 percent for residuals of a 
splenectomy is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.117, Code 7706 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004), the U. S. Court of 
Appeals for Veterans Claims (Court) held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The veteran was provided VCAA notice by February 2003 
correspondence from the RO, and by a supplemental statement 
of the case (SSOC) issued in March 2004.  Although he was 
provided VCAA notice subsequent to the RO determinations 
appealed, the Board finds that the veteran is not prejudiced 
by any notice timing defect.  He was notified (in the October 
1998 and February 2000 decisions, in a February 1999 
statement of the case (SOC), and in the March 2004 SSOC) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the February 1999 SOC, and SSOCs 
issued in August 1999 and March 2004, informed the veteran of 
what the evidence showed.  The February 2003 correspondence 
and in the March 2004 SSOC provided the veteran with a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  The veteran was 
specifically notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The February 2003 correspondence and the March 2004 
SSOC advised him of what the evidence must show to establish 
entitlement to restoration of a total schedular evaluation 
for non-Hodgkin's lymphoma, and entitlement to an initial 
rating in excess of 20 percent for residuals of a 
splenectomy, and what information or evidence VA needed from 
him.  Although the March 2004 SSOC asked the veteran to 
respond with any new evidence in support of his claims within 
30 days, he was further notified that evidence submitted 
within a year would be considered.  In fact, everything 
submitted to date has been accepted for the record and 
considered.  The February 2003 correspondence specifically 
advised the veteran to "[f]urnish any VA or non-VA evidence 
you may have in support of your claim for non-Hodgkin's 
lymphoma and splenectomy." 

Regarding the duty to assist, the Board directed additional 
development in the November 2000 remand.  The development has 
been completed, and the additional evidence obtained has been 
considered by the RO.  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

I.  Background

Postservice medical evidence includes private medical records 
that show the veteran was treated for numerous disorders from 
November 1997 to April 1998.  A November 1997 report notes a 
three-week history of fatigue, and diagnosis of anemia and 
weight loss, rule out gastrointestinal etiology, and 
depression.  A December 1997 private medical record shows 
complaints of severe anemia and fatigue.  The diagnosis was 
rule out lymphoma or myeloma.  A December 1997 computed 
tomography (CT) scan of the abdomen revealed a hypodense mass 
in the spleen measuring approximately 12 x 10 centimeters, 
which was suspicious for lymphoma.  

The veteran underwent a splenectomy in February 1998.  The 
surgical report notes a very large spleen with a whitish 
tumor extending to the surface of the organ, with enlarged 
and firm lymph nodes in the hilum of the spleen.  The 
postoperative diagnosis was splenomegaly with splenic mass.  
A February 1998 pathology report shows diagnosis of large 
non-Hodgkin's malignant lymphoma, non-cleavage cell type, 
high grade.  The veteran began chemotherapy in March 1998, 
and that treatment continued through June 1998.  X-rays of 
the abdomen in June 1998 revealed no evidence of enlarged 
lymph nodes, no abnormalities of the liver or pancreas, and 
no pelvocalyceal dilatation of the kidneys.  Laboratory 
studies were essentially normal.  

A December 1998 private medical record indicates that the 
veteran complained of a three to four day history of chest 
congestion and cough productive of yellow phlegm. The 
diagnosis was upper respiratory infection and bronchitis.  
Another medical report dated later in December 1998 shows 
diagnosis of probable sinusitis/bronchitis.  

At the May 1999 personal hearing, the veteran testified that 
he experienced fatigue, difficulty sleeping, dry mouth, sinus 
congestion, throat and ear infections, and stomach pain, or 
"twinges," as a result of his splenectomy.  He reported 
that his lifestyle had changed following the February 1998 
splenectomy, and he had to be "careful with his health."  
He acknowledged that his last chemotherapy treatment was in 
June 1998.  He testified that he returned to work as a 
custodian with the U.S. Postal Service in September 1998, and 
had missed no time from work since his return. 

A June 1999 private treatment record shows complaints of 
lightheadedness and syncope.  The diagnosis was new onset of 
atrial fibrillation.  A laboratory report dated later that 
month, however, indicates normal findings.  

On VA examination in July 1999, the veteran complained of 
fatigue and dry mouth, and numbness and sensitivity around 
the splenectomy scar.  He also reported several ear and 
throat infections over the prior several months, as well as 
elevated blood pressure readings and a rapid pulse in June 
1999.  He reported that he was given an unknown drug 
intravenously to regulate his heartbeat, and he denied 
cardiac symptoms since that time.  The veteran told the 
examiner that a psychiatrist prescribed Paxil to treat his 
depression and the medication was causing erectile 
dysfunction.  Examination was essentially normal, with no 
indication of lymphadenopathy.  Laboratory studies revealed 
an elevated white blood cell count of 11.4, a decreased 
lymphocyte count of 17, and a decreased monoamniotic count of 
3.  The diagnosis was non-Hodgkin's lymphoma, and the 
examiner reported that the lymphoma appeared in remission.  
The examiner opined that the veteran's fatigability was 
secondary to depression, and noted that although he appeared 
"somewhat tired," he was employed and interacted on a 
normal basis.  

Based on the July 1999 VA examination findings, the RO 
proposed to reduce the disability evaluation for the non-
Hodgkin's lymphoma from 100 percent to a noncompensable 
evaluation in November 1999.  The RO notified the veteran of 
the proposed reduction in December 1999, and advised him of 
his right to submit evidence or argument in support of 
retaining the 100 percent rating.  In February 2000, the RO 
reduced the disability rating to a noncompensable evaluation 
effective April 1, 2000.  

At the April 2000 personal hearing, the veteran testified 
that he continued to receive treatment for his service-
connected non-Hodgkin's lymphoma, and reported that a CT scan 
was performed the previous month.  He opined that his non-
Hodgkin's lymphoma and splenectomy compromised his immune 
system.  He complained of numerous disorders, including 
rashes, sinus headaches, fatigue, incontinence, an irregular 
heartbeat, a toenail disorder, "red eyes," a plugged nose, 
and "itchy ears."  He also experienced stomach "twinges" 
and depression ever since the February 1998 splenectomy, and 
he stated that he was not taking medication for depression.  

In a December 2000 letter, a private dentist reported that 
the veteran had been a patient since February 1994, and in 
June 1998 "he was diagnosed as having 'dry mouth,' which is 
an adverse side effect of [c]hemotherapy."  The dentist 
stated that the dry mouth condition caused the veteran to 
become very susceptible to tooth decay, and intensive dental 
work had been performed on the veteran due to the condition.  
Additional private medical records dated from January to 
December 2000 indicate that the veteran was seen for numerous 
medical problems, primarily for respiratory and sinus 
disorders.  A March 2000 record of outpatient consultation 
shows diagnosis of paroxysmal atrial fibrillation, with 
history of splenic cancer, resection, and chemotherapy.  The 
physician noted that the veteran "appears to have 
degenerative conductive disease/sick sinus syndrome."  An 
October 2000 medical report indicates that the veteran has a 
history of "rather extreme irritant sensitivity to fragrance 
and perfumes, resulting in flare-ups of upper respiratory and 
systemic symptoms and signs."

On VA examination in February 2001, the veteran expressed 
that he had been depressed since the February 1998 
splenectomy and the subsequent diagnosis of non-Hodgkin's 
lymphoma.  He complained of lack of energy and erectile 
dysfunction.  Examination of the lymphatic system revealed no 
adenopathy palpable in the neck, axillary areas, or groin 
area.  A well-healed 101/2 inch surgical scar in the left upper 
quadrant was noted.  There was no tenderness, ulceration, 
redness, or swelling at or around the scar, and the examiner 
opined that the scar did not appear to contribute to the 
veteran's disabilities.  The diagnosis was diffuse, large 
cell non-Hodgkin's lymphoma of the spleen, status post 
splenectomy and total of six chemotherapy treatments in 1998, 
maxillary sinusitis, cardiac arrhythmias by history, and 
neuropsychiatric illness.  The examiner noted that although 
there was a "significant probability of recurrence of [the 
veteran's non-Hodgkin's lymphoma] in the near future . . . 
physical examination and radiological findings were 
consistent with a finding of remission."  The examiner 
stated that the veteran's "[e]asy fatigueness, frequent skin 
rashes and upper respiratory symptoms are from frequent 
infection which include skin infection and maxillary 
sinusitis."  It was noted that previous incidents of 
arrhythmia were not related the non-Hodgkin's lymphoma or 
treatment therefore.  

Additional private medical record dated through December 2001 
reveal treatment the veteran received for numerous health 
problems, and in large part they reflect complaints and 
treatment of sinus conditions.  Again, the records are 
negative for showing an recurrence of non-Hodgkin's lymphoma, 
and no complications due to the June 1998 splenectomy are 
indicated.  
A VA nurse practitioner examined the veteran in November 
2002, and the veteran complained of sinus problems, including 
congestion, drainage, and headaches since undergoing 
chemotherapy.  He also complained of heart arrhythmias 
triggered by fragrances and other allergens, and of left 
upper quadrant discomfort since his splenectomy.  Examination 
revealed discomfort to touch around the scar.  The diagnosis 
was lymphoma (in remission, status post chemotherapy) and 
arrhythmia (due to environmental triggers).  

The claims folder was reviewed by a VA physician in August 
2003, who reported that the veteran last received 
chemotherapy in June 1998, and his non-Hodgkin's lymphoma was 
in remission.  It was noted that there were no complaints or 
problems related to rhinitis or sinusitis since the veteran 
underwent septoplasty and endoscopic left maxillary 
antrostomy in March 2001.  The physician opined that that the 
veteran's cardiac arrhythmias were not due to non-Hodgkin's 
lymphoma or its treatment, and were not due to the veteran's 
chemotherapy.  Finally, the physician reported that the 
veteran's maxillary sinusitis was a consequence of chronic 
obstruction of the left middle meatus, septal deviation, and 
chronic, nonallergic rhinitis, (although a post-splenectomy 
condition might aggravate an infection).

On VA examination in January 2004, the examiner noted the 
history of diagnosis of splenic large cell lymphoma in 
February 1998, and treatment via chemotherapy ending in June 
1998 "with complete remission."  The examiner expressly 
noted that there is no history of relapse, and "the 
[veteran] continues in complete remission."  The veteran 
complained of continuing pain related to his splenectomy 
scar, and reported that he took prescription medications to 
alleviate symptoms related to the scar.  The examiner 
reported that the scar was well healed, but local 
hyperesthesia was present in the left upper quadrant.  
Examination revealed no lymphadenopathy.  The diagnosis was 
high grade lymphoma of the spleen in complete remission since 
June 1998, with residual neuropathic changes at the 
splenectomy scar.  The examiner stated:

[The veteran] has had atrial arrhythmias 
requiring amiodorone for control.  This 
is not likely due to the adriamycin in 
[the chemotherapy treatment].  Nor are 
his sinus infections likely to be due to 
post-splenectomy state.  Part of his 
depression might be contributed to by 
[left upper quadrant] hyperesthesia due 
to splenectomy scar and loss of self 
image.  

II.	Legal Criteria and Analysis

Entitlement to Restoration of a 100 Percent Evaluation for 
non-Hodgkin's Lymphoma

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When an unlisted 
condition is encountered, it is rated as a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous. 38 C.F.R. 
§ 4.20.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, rating action will be taken.  
The veteran will be notified and given 60 days to present 
additional evidence.  38 C.F.R. § 3.105(e) (2003).  

For those evaluations which have been in effect for five 
years or more, the RO is to ensure the greatest degree of 
stability of disability evaluations possible.  This means 
that those illnesses or disabilities subject to temporary or 
episodic improvement are not to be reduced on the results of 
any one examination, except in those cases where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  38 C.F.R. § 
3.344(a) (2003).  However, these provisions do not apply to 
those ratings that have not been in effect for five years or 
more.  Such disabilities are not considered to be stabilized, 
and are thus subject to improvement.  Reexamination 
disclosing improvement in these disabilities will warrant a 
reduction in rating.  38 C.F.R. § 3.344(c).  In this case, 
the veteran's 100 percent disability evaluation for non-
Hodgkin's lymphoma had been in effect for approximately two 
years and four months, hence the provisions of 38 C.F.R. 
§ 3.344(a) do not apply in this case.  Therefore, the 
evaluation could be reduced on reexamination that showed 
improvement in the disability.  38 C.F.R. § 3.344(c).  

However, in any disability rating reduction case, regardless 
of whether the rating has been in effect for five years or 
more, certain general regulations need to be considered.  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown v. Brown, 5 
Vet. App. 413 (1993).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2003), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all the evidence of record pertaining to the history 
of the service-connected non-Hodgkin's lymphoma.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Indeed, the veteran has not 
cited any outstanding evidence which could be used to support 
his claim. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although the 
recorded history of a disability is for consideration in 
order to make a more accurate evaluation, see 38 C.F.R. § 
4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Pursuant to 38 C.F.R. § 4.117, the RO initially ascertained 
the severity of the veteran's non-Hodgkin's lymphoma by 
application of the criteria set forth in Diagnostic Code 
7715.  Under that code, non-Hodgkin's lymphoma warrants a 100 
percent evaluation if the disease is active or during a 
treatment phase.  38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, the disability is to be rated 
on the basis of residuals.  Note following Diagnostic Code 
7715. 

Upon examining the regulations and evidence, the Board finds 
that the reduction in the veteran's evaluation from 100 
percent to zero percent was proper.  Initially, the Board 
notes that all notification requirements under 38 C.F.R. § 
3.105(e) were met, and the veteran has had hearings on his 
claim.  With regard to the medical evidence, the record 
clearly reveals that the veteran's service-connected non-
Hodgkin's lymphoma is in remission and there has been no 
recurrence of the disease, the veteran has not received 
chemotherapy or other treatment for active non-Hodgkin's 
lymphoma since June 1998, and no significantly disabling 
residuals are have been identified and/or related to non-
Hodgkin's lymphoma.

In sum, the veteran's prior active non-Hodgkin's lymphoma has 
shown an actual change constituting an improvement in the 
condition, which is not currently disabling to the extent 
required for a 100 percent rating.  As a consequence, since 
the evidence has demonstrated improvement in the veteran's 
disability, the veteran no longer meets the criteria for a 
100 percent rating under 38 C.F.R. § 4.117, Code 7715.  38 
C.F.R. § 3.344(c).  Therefore, the Board finds that the 
criteria for a reduction in the evaluation of the veteran's 
non-Hodgkin's lymphoma have been met, and the appeal is 
denied.  

Entitlement to an Initial Rating in Excess of 20 Percent for 
Residuals of a Splenectomy

Under 38 C.F.R. § 4.117, Diagnostic Code 7706, a splenectomy 
is evaluated as 20 percent disabling.  This is the maximum 
schedular rating available for residuals of a splenectomy.  
For a rating greater than 20 percent, there must be 
complications such as systemic infections with encapsulated 
bacteria.  These complications are rated separately, if 
manifested to a compensable degree.  38 C.F.R. § 4.117, Code 
7706.  Such complications might include impairment of immune 
response, blood filtration or regulation, iron reutilization, 
and others.  Given the circumstances in this case, the Board 
finds that there is no medical evidence which shows any 
residual chronic disability resulting from the veteran's 1998 
splenectomy.  The evidence discussed above provides no 
evidence that the veteran has symptomatology indicative of 
these disorders.  Splenectomy further increases a person's 
susceptibility to certain infections, as discussed by the VA 
examiner in August 2003 who reported that a post-splenectomy 
condition might aggravate a sinus infection.  However, none 
of the VA or private medical records in this case have shown 
any systemic infections with encapsulated bacteria or 
impairment of immune response, blood filtration or 
regulation, or iron reutilization.  

In short, there is no indication of increased residual 
symptomatology associated with the status postoperative 
splenectomy.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against entitlement to an 
increased evaluation for residuals of splenectomy, currently 
evaluated as 20 percent disabling.  The entirety of the VA 
and private medical records in this case clearly indicate 
that there is no malignant disease of the spleen present.  As 
such, there is no "systemic infection" in this case so as 
to warrant a separate evaluation under Diagnostic Code 7706.  
Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for residuals of a splenectomy.  
The Board notes that in March 2004, service connection was 
granted for an abdominal scar as a residual of the veteran's 
splenectomy, rated 10 percent.  The RO granted service 
connection for the scar based on results of the VA 
examinations that showed a well-healed spleen scar with local 
hyperesthesia in the left upper quadrant.  As there is no 
competent evidence of record indicating that the scar is 
productive of functional impairment, an increased rating for 
the service-connected abdominal scar is not warranted.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a more 
favorable determination.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Furthermore, the Board finds that the disability picture in 
this case is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  It 
has not been shown that the veteran's non-Hodgkin's lymphoma 
or splenectomy, alone, have resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003).  


ORDER

Entitlement to restoration of a total schedular evaluation 
for non-Hodgkin's lymphoma is denied.

An initial rating in excess of 20 percent for residuals of a 
splenectomy is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



